Citation Nr: 0705105	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 2006, the veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge at the 
Columbia RO.  A transcript of the hearing is of record.

The Board notes that while the veteran's September 2004 
notice of disagreement addressed the issue of service 
connection for diabetes mellitus, service connection was 
granted for diabetes in a February 2006 rating decision.  
This constitutes a full grant of the benefit on appeal, and 
the issue is therefore not currently before the Board.

The Board also notes that while additional VA Medical Center 
records have been associated with the claims folder since the 
issuance of the February 2006 supplemental statement of the 
case without an accompanying waiver of initial RO 
consideration, the records contain no reference to a right 
hip disability.  The Board therefore finds that they are not 
pertinent to the issue on appeal and a waiver is not 
required.


FINDING OF FACT

The veteran does not have a right hip disability.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in June 2006, subsequent to its initial adjudication 
of the claim, to include notice that he should submit all 
pertinent evidence in his possession.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim.  
The record also reflects that the veteran has not been 
afforded a VA examination.  The Board finds that an 
examination is not required because there is no reasonable 
possibility that such an examination would substantiate the 
claim.  The Board notes that the originating agency has 
obtained the veteran's service and post-service medical 
records.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  In this regard, the Board notes that the 
veteran testified at his September 2006 hearing that all 
pertinent medical records were associated with his claims 
folder.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that beginning in July 1968 the 
veteran complained of right hip pain.  An X-ray study was 
negative.  In September 1968 an army orthopedist found that 
the veteran had no significant pathology and that there was 
no orthopedic basis for his right hip pain.  An X-ray study 
of the right hip in November 1968 was also negative.  In July 
1969, a provisional diagnosis of chronic muscle strain was 
rendered.  The report of examination for discharge in July 
1970 shows that the veteran's right hip was found to be 
normal on clinical examination.  Accordingly, the Board 
concludes that service medical records do not establish the 
presence of a chronic right hip disorder.

While the veteran testified at his hearing that he was found 
to have degenerative changes in his right hip on an X-ray 
study at the VAMC in 2002, the record contains no post-
service medical evidence that the veteran has ever been 
treated or diagnosed with arthritis or any other disorder of 
his right hip.  The Board also notes that while the record 
contains numerous post-service treatment records pertaining 
to arthritis of the veteran's ankles, the veteran has never 
reported a history of a right hip disability at these visits.

With respect to his claim, the Board has considered the 
veteran's statements.  While the veteran may sincerely 
believe that he has this claimed disorder, as a lay person, 
he is not qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right hip disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


